Exhibit No. 10.4

CONFIDENTIAL

ELECTRONIC & TEST EQUIPMENT SCHEDULE

SCHEDULE NO. 002

DATED THIS MARCH 11, 2008

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

 

Lessor & Mailing Address:    Lessee & Mailing Address: General Electric Capital
Corporation    Semiconductor Components Industries, LLC 4225 Executive Square
Suite 800    5005 East McDowell Road La Jolla, CA 92037    Phoenix, AZ 85008   
Attn: General Counsel

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Lease Agreement identified above (“Agreement”
said Agreement and this Schedule being collectively referred to as “Lease”).
This Schedule, incorporating by reference the Agreement, constitutes a separate
instrument of lease.

 

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
lease to Lessee the Equipment described below (the “Equipment”).

 

Number of Units

   Capitalized
Lessor’s Cost    Manufacturer    Serial Number    Model and Type of Equipment
See Annex “A” attached hereto and made a part hereof, together with all other
attachments, accessories, additions, replacements and substitutions now or
hereafter attached hereto and made a part thereof. Equipment Location: 23400 NE
Glisan Street, Gresham, Multnomah County, Oregon 97030.

 

B. Financial Terms

 

1.    Advance Rent (if any): $214,493.87    5.    Basic Term Commencement Date:
March 11, 2008 2.    Capitalized Lessor’s Cost: $ 10,830,750.00    6.    Lessee
Federal Tax ID No.: 36-4292817 3.    Basic Term (No. of Months): 48 Months.   
7.    Last Delivery Date: March 11, 2008 4.    Basic Term Lease Rate Factor:
1.980416    8.    Daily Lease Rate Factor: 0.066013 9.    First Termination
Date: Twenty-Four (24) months after the Basic Term Commencement Date. 10.   
Interim Rent: For the period from and including the Lease Commencement Date to
but not including the Basic Term Commencement Date (“Interim Period”), Lessee
shall pay as rent (“Interim Rent”) for each unit of Equipment, the product of
the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of such unit
times the number of days in the Interim Period. Interim Rent shall NOT BE
APPLICABLE. 11.    Basic Term Rent. Commencing on March 11, 2008 and on the same
day of each month thereafter (each, a “Rent Payment Date”) during the Basic
Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the Basic Term
Lease Rate Factor times the Capitalized Lessor’s Cost of all Equipment on this
Schedule. Each payment of Basis Term Rent shall be allocated to and shall accrue
for the use of the Equipment for the monthly period beginning on such Rent
Payment Date.

 

C. Tax Benefits                     Depreciation Deductions:

 

  1. Depreciation method is the 200% declining balance method, switching to
straight-line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance.

 

  2. Recovery Period: 5 years.

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

  4. Gross Taxable Income: Only (A) Basic Rent in the amounts and no earlier
than at the times such payments are accrued and (B) any gain realized by Lessor
on the sale or other disposition of the Equipment at the time of such sale.

 

D. Property Tax

APPLICABLE TO EQUIPMENT LOCATED IN OREGON: Lessee agrees that it will not list
any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor.
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E. Article 2A Notice

Intentionally Omitted.

 

F. Stipulated Loss and Termination Value Table*

LOGO [g34380img_002.jpg]

 

 

* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

G. Modifications and Additions for This Schedule Only

For purposes of this Schedule only, the Agreement is amended as follows:

 

  1. Section 11(a) is replaced with the following:

(a) Lessee shall be in default under this Agreement and under any Lease upon the
occurrence of any of the following (each an “Event of Default”, and
collectively, the “Events of Default”):

(i) Lessee fails to pay within ten (10) days after its due date, any Rent or any
other amount due under this Agreement or any Lease;

(ii) Lessee breaches any of its insurance obligations under this Agreement or
any other Document (as defined in Section 16 hereof);

(iii) Lessee breaches any of its other obligations under any Lease (other than
those described in Section 11(a)(i) and (ii) above), and fails to cure that
breach within thirty (30) days after written notice from Lessor;

(iv) any representation, warranty or covenant made by Lessee or ON Semiconductor
Corporation (the “Guarantor”) in connection with this Agreement or under any
Lease or guaranty shall be false or misleading in any material respect;

(v) any Equipment is illegally used;

(vi) Lessee or Guarantor becomes insolvent or ceases to do business as a going
concern;

(vii) Guarantor revokes or attempts to revoke its obligations under its guaranty
or any related document to which it is a party, or fails to observe or perform
any covenant, condition or agreement to be performed under such guaranty or
other related document to which it is a party;

(viii) a receiver is appointed for all or of any part of the property of Lessee,
or Lessee or Guarantor makes any assignment for the benefit of its creditors;

(ix) Lessee or Guarantor files a petition under any bankruptcy, insolvency or
similar law, or in the event an involuntary petition is filed against Lessee or
Guarantor under any bankruptcy or insolvency laws and in the event of an
involuntary petition, such petition is not dismissed within sixty (60) days of
the filing date;

(x) Lessee and/or any Guarantor breaches or is in default under any agreement,
in an original principal amount greater than $5,000,000, by and between Lessor
on the one hand, and Lessee and/or Guarantor (or any of their respective parent
or affiliates) on the other hand; provided however that any such default under
this Section 11(a)(x) is not solely related to a material adverse change in
Lessee’s financial condition;

(xi) There is any dissolution or termination of existence of Lessee or any
Guarantor.

(xii) there is any merger, consolidation, or change in controlling ownership
(such event and the transactions undertaken in connection with the event, e.g.,
a financing to accomplish a merger or consolidation, referred to as an “Event”)
of Lessee or Guarantor wherein the long-term bank loan debt rating (or, if such
rating is not then available, it’s nearest equivalent, in either event, the
“Credit Rating”) of Lessee, Guarantor, or the surviving corporation, company, or
other such business entity (Lessee, Guarantor or such surviving entity referred
to as the “Surviving Company”) issued by Moody’s Investors Service (such entity
and its successors, or, in the event such entity is no longer rating the
Surviving Company’s debt, any other nationally recognized rating agency which is
then rating the Surviving Company’s debt, collectively referred to herein as
“Moody’s”) immediately after and as a direct result of the Event (and not for
other developments or unrelated actions following the Event) falls below the
lowest “B” rating (or its nearest equivalent if the rating system is hereafter
modified, revised, or replaced, referred to herein as the “Minimum Rating”) by
Moody’s (currently defined as “B3”); provided, however, that, in the event the
Credit Rating of the Surviving Company falls below the Minimum Rating as a
direct result of the Event (for purposes of this subsection (xii) the occurrence
of the Event (the “Event Date”) shall be deemed to be the later of (a) the date
upon which the Event occurs, or (b) the issuance by Moody’s of the Credit
Rating), an Event of Default shall not have occurred if (a) Lessee or Guarantor,
whichever is applicable, provides Lessor, on or within 10 days after the Event
Date, written notice to the effect that, if an Event occurs, it will satisfy the
letter of credit provisions of clause (b) of this proviso, and (b) as soon as
reasonably practicable, but in any event within 30 days of the Event Date,
Lessee or Guarantor, whichever is applicable, shall cause to be delivered to
Lessor an irrevocable standby letter of credit (the “Letter of Credit”) in the
amount of $7,000,000, which Letter of Credit shall be in form and substance
reasonably acceptable to Lessor and issued by a bank rated at least “A2” by
Moody’s; provided, further, that, if, after the Letter of Credit has been
issued, the Credit Rating of the Surviving

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    3



--------------------------------------------------------------------------------

CONFIDENTIAL

Company shall be increased to the Minimum Rating or higher, Lessor shall
promptly (in any event, with 15 days) return the Letter of Credit to Lessee or
Guarantor, whichever is applicable, for cancellation;

(xiii) Lessee or any Guarantor sells or leases all, or substantially all, of its
assets;

(xiv) there is a material adverse change in Lessee’s or Guarantor’s financial
condition;

(xv) Lessee defaults under any contract or obligation requiring the payment of
money in an original principal amount greater than $5,000,000; or

(xvi) an event of default occurs under Guarantor’s guaranty.

The default declaration shall apply to all Schedules unless specifically
excepted by Lessor.

 

  2. In Section 11(b)(ix), replace “Lessee (or any of their respective
affiliates or parent entities)” with “Lessee and/or Guarantor (or any of their
respective affiliates or parent entities)”.

 

  3. In Section 14(a), second paragraph, replace subsection (iv) with the
following: “(iv) any actions brought against any Indemnitee that arise out of
Lessee’s or any Guarantor’s actions or omissions (or actions or omissions of
Lessee’s or Guarantor’s agents);”

 

  4. ACCEPTANCE

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is installed;
(ii) Lessee has inspected the Equipment, and all such testing as it deems
necessary has been performed by Lessee, Supplier or the manufacturer; and
(iii) Lessee accepts the Equipment for all purposes of the Lease, the purchase
documents and all attendant documents.

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material respects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

 

  5. EQUIPMENT SPECIFIC PROVISIONS

Each reference contained in this Agreement to:

(a) “Adverse Environmental Condition” shall refer to, so long as the Equipment
is in the control of Lessee, (i) the existence or the continuation of the
existence, of an Environmental Emission (including, without limitation, a sudden
or non-sudden accidental or non-accidental Environmental Emission), of, or
exposure to, any substance, chemical, material, pollutant, Contaminant, odor or
audible noise or other release or emission in, into or onto the environment
(including, without limitation, the air, ground, water or any surface) at, in,
by, from or related to any Equipment, (ii) the environmental aspect of the
transportation, storage, treatment or disposal of materials in connection with
the operation of any Equipment or (iii) the violation, or alleged violation of
any statutes, ordinances, orders, rules regulations, permits or licenses of, by
or from any governmental authority, agency or court relating to Environmental
Law connected with any Equipment.

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

(c) “Contaminant” shall refer to those substances that are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance that has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    4



--------------------------------------------------------------------------------

CONFIDENTIAL

or property.

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. Section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, federal, state or local statutes, and
the regulations promulgated pursuant thereto.

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) arising out of or related to any Environmental Claim.

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

  6. EARLY PURCHASE OPTION

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST THIRTY (30) DAYS BUT NO MORE THAN
ONE HUNDRED EIGHTY (180) DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S
IRREVOCABLE ELECTION TO EXERCISE SUCH OPTION, purchase on an AS IS BASIS all
(but not less than all) of the Equipment listed and described in this Schedule
on the Rent Payment Date (the “Early Purchase Date”) which is Thirty (30) months
from the Basic Term Commencement Date for a price equal to $5,883,462.84 (the
“FMV Early Option Price”), plus all applicable sales taxes.

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the END OF LEASE
PURCHASE OPTION Section subsection (b) of the Lease hereof) of the Equipment at
the time the option is exercisable. Lessor and Lessee agree that if Lessee makes
any non-severable improvement to the Equipment which increases the value of the
Equipment an is not required or permitted by the MAINTENANCE Section of the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time such option being exercised, Lessor and Lessee shall increase the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

Except as expressly modified hereby, all terms and provision of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

(Signature Page Follows)

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    5



--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:     LESSEE: General Electric Capital Corporation     Semiconductor
Components Industries, LLC By:  

/s/ James C. Shelly

    By:  

/s/ Keith D. Jackson

Name:   James C. Shelly     Name:   Keith D. Jackson Title:   SVP & CRO    
Title:   President and Chief Executive Officer

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    6



--------------------------------------------------------------------------------

CONFIDENTIAL

ANNEX A

TO

SCHEDULE NO. 002

TO LEASE AGREEMENT

DATED AS OF NOVEMBER 7, 2006

DESCRIPTION OF EQUIPMENT

LOGO [g34380img_001.jpg]

Initials:

Lessor: JS                    Lessee: KJ

 

Schedule No. 002 to Lease Agreement Dated November 7, 2006    7